DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-16, filed 5/27/2022, with respect to claims 1-2, and 5-23 have been fully considered and are persuasive.  The rejection of claims 1-2, and 5-22 has been withdrawn. 
Applicant's arguments filed 5/27/2022 with respect to claim 24 have been fully considered but they are not persuasive. Newly introduced independent claim 24 appears to be a reiteration of the previously presented claim 1 and dependent claim 4. While the Applicant argues the prior art of record fails to teach the claim language directed towards “the power cord further comprises a current monitoring loop configured to accommodate an external current probe,” the Examiner respectfully disagrees.
With respect to prior art Greenberg, figure 2, clamp 140 is configured to sense a flow of alternating current in a conductor C surrounded by the clamp in a closed arrangement. The Examiner asserts that the respective conductor C, in a closed arrangement, correlates to the current monitoring loop as presented, while clamp 140 is directly correlated to “an external current probe”. As shown within figure 2, and discussed within paragraphs 0014-0019, the conductor C, with current flowing through in a closed-circuit configuration, is configured to accommodate clamp 140, acting as an external current probe. Clamp 140 is further configured to sense the flow of current within an electrical circuit that includes the conductor C. For these reasons, inter alia, the Examiner believes the prior art of record remains pertinent with respect to the claim language as currently presented within claim 24.
Specification
The amendment filed 5/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: page 9, line 28- page 10, line 3, “As seen in Figs. 15 and 16, instead of the current monitoring loop passing through a current sensor bar 210 formed in the front housing 106, the current monitoring loop may take the form of a bifurcated portion 224 of the power cord 104, which is configured to accommodate an external current probe.”. 
Said amendment to the Specification, along with the newly introduced figures 15 and 16 are considered new matter. While the Applicant argues that previously presented dependent claim 4 provides support for said features, the Examiner does not agree. Previously presented dependent claim 4 recites, “the power cord further comprises a current monitoring loop configured to accommodate an external current probe.” Based on the originally filed Specification and drawings, the structure deemed to be representative of “a current monitoring loop” includes a conductive cable associated with the power cord with which, in a closed loop/circuit, current will flow through. As can be seen within the Applicant’s Fig. 11, for example, the current monitoring loop is shown as the mains input line ‘L’, in which an external current probe may be placed such that current may be monitored/measured.
As recently filed within the newly amended Specification and drawings, the Applicant is attempting to further define/alter the structure of “a current monitoring loop” which was previously presented. For example, the newly introduced amendments made to the Specification attempt to further limit the current monitoring loop by stating it may take the form of “a bifurcated portion” of the power cord. The new feature is also further shown within newly introduced figures 15 and 16. 
While “a current monitoring loop” was presented within dependent claim 4, the current monitoring loop was previously examined based upon the teachings within the original Specification and drawings. As discussed above, the original teachings, as best understood, were directed towards a respective a closed-circuit loop in which a current flowing through a power cord may be measured by an external current probe. The most recently filed Specification and drawings appear to change the scope of the current monitoring loop which was previously presented, and for those reasons, inter alia, the Examiner believes the amendments to the Specification and the drawings introduce new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings were received on 5/27/2022.  These drawings are unacceptable.
The most recently filed drawings introduce two new figures which are considered to be directed towards new matter. Figs. 15 and 16 appear to be directed towards a differing embodiment from that which was previously presented, including an attempt to further narrow/alter the structural limitations with respect to the previously presented current monitoring loop. Due to the inclusion of new matter, the drawings are considered to be unacceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shomali (U.S. Patent Publication Number 2015/0118896) in view of Arredondo et al. (U.S. Patent Publication Number 2020/0309825) and in further view of Greenberg (U.S. Patent Publication Number 2011/0012589).
Regarding Claim 24:
Shomali discloses a medical electrical equipment relocatable power tap having a power cord with a maximum current rating (Fig.’s 1 and 9, relocatable power tap 100 and its related discussion), comprising: a housing having a front side, a rear side, a top side and a bottom side, which together define a housing interior (Fig.’s 1 and 9, relocatable power tap 100 including housing 102 as shown, and their related discussion; see, for example, paragraphs 0021-0036 which disclose the housing); at least four electrical sockets provided on the front side of the housing, each electrical socket configured to receive a plug belonging to an item of medical electrical equipment (Fig.’s 1 and 9, relocatable power tap 100 with electrical outlets 104-1 through 104-6, and their related discussion; see, for example, paragraphs 0021-0036). While Shomali discloses a power tap, Shomali fails to teach an electrical circuit configured to measure an amount of electrical current being drawn by the power tap.
However, Arredondo et al. discloses a medical electrical equipment relocatable power tap having a power cord with a maximum current rating (Fig.’s 1-3, power strip 18 with outlet sockets 12 and power cord 11, and their related discussion; see, for example, paragraphs 0032-0034), comprising: an electrical circuit mounted in the housing interior, the electrical circuit configured to measure an amount of electrical current being drawn by the power tap (Fig.’s 1-4, current monitoring circuit 20 comprising a current sensor within power strip 18, and their related discussion; see, for example, paragraph 0010, 0013-0019, 0032-0034, 0040, 0045, claims 6-7, 15-16, 19, etc.); and a display provided on the front side of the housing and driven by the electrical circuit, the display configured to provide information reflective of whether the amount of electrical current being drawn by the power tap after an additional item of medical electrical equipment has been plugged into an unoccupied one of the plurality of electrical sockets of the power tap exceeds a maximum allowed current which is less than the maximum current rating of the power cord (Fig.’s 1-4, current monitoring circuit 20, electronic or LED bar graph 16c, and their related discussion; see, for example, paragraph 0010, 0013-0019, 0032-0034, 0040, 0045, claims 6-7, 15-16, 19, etc. which disclose the electronic or LED bar graph may be implemented as a display to provide an indication of the total current with respect to a current rating of the power strip. Said indication may be based on the current monitoring circuit determining that the current drawn by the devices plugged into the outlet sockets exceeds a predetermined current threshold, 75%, 85%, 95%, etc., that are less than the maximum current rating or the power strip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shomali to incorporate an electrical circuit, as taught within Arredondo, to provide a way to monitor the total power consumption current without estimating or predicting, thereby ensuring the attached devices will maintain access to an uninterrupted power source while staying below the power circuit rated current (see paragraph 0031 for example).
While Modified Shomali discloses a power cord, Modified Shomali fails to teach the power cord further comprises a current monitoring loop configured to accommodate an external current probe.
However, Greenberg discloses the power cord further comprises a current monitoring loop configured to accommodate an external current probe (Fig. 2, conductor C for accommodating clamp 140, and their related discussion; see, for example, paragraphs 0014-0019 which disclose the clamp 140 is configured to sense a flow of alternating current in a conductor C surrounded by the clamp in the closed arrangement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Shomali to include a current monitoring loop configured to accommodate an external current probe, as taught within Greenberg, to improve the capability for measuring current flowing through the power tap, thereby providing system redundancy with respect to the amount of current flowing through said tap.
Allowable Subject Matter
Claims 1-2, and 5-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is currently believed to be in condition for allowance as the most recent amendments incorporate previously objected to subject matter which states, “the housing further comprises a current sensor bar configured to accommodate an external current probe; and the electrical circuit comprises a current monitoring loop which passes through the housing’s current sensor bar.” Said language, when taken into consideration with the claim in its entirety appears to be directed towards a non-obvious improvement over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art deemed relevant but not currently relied upon:
Radosavljevic et al. (U.S. Patent Publication Number 2012/0001768): figure 2, paragraph 0019, etc. which discloses a clamp meter may be used to measure the current through a branch of a power cord.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836